Title: From Thomas Jefferson to Thomas Appleton, 9 October 1823
From: Jefferson, Thomas
To: Appleton, Thomas


Dear Sir
Monticello
Oct. 9. 23.
My letter of yesterday was public. this is to cover one to M. and Me Pini, which, as you are acquainted with the subject I leave open for your perusal, and will pray you to seal it before delivery. I formerly asked of you what would be the price of plain marble slabs, which would be generally from 4. to 5. feet long and from 6. to 8 inches wide and 1. I. thick. they are intended for the plain fascia of architraves; your answer in your letter of July 7. 21. was not as to a single peice. I will now ask a corrected answer.I send you a triplicate of the remittance made to mr Williams for M. & Mde Pini, merely to shew it was made, not doubting you have recieved the money on the 1st or 2d of the bill. let me hear from you as soon as practicable on the subjects of these two letters and be assured of my great esteem and respectTh: Jefferson